UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7253



ANTHONY FEURTADO,

                                              Plaintiff - Appellant,

          versus


CHARLES MCNAIR, Deputized DEA Special Agent;
CHANDLER; UNITED STATES MARSHALS SERVICE;
RICHLAND COUNTY DETENTION CENTER; MDC LOS
ANGELES, Bureau of Prisons; SAM DUNNIVANT;
ROBERT MCCAULEY; FEDERAL BUREAU OF PRISONS;
SOLOMON BLATT, JR., Honorable,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-2582-3-17)


Submitted:   November 16, 2000          Decided:     February 13, 2001


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Feurtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Feurtado appeals the district court’s orders dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 2000) claim against Judge

Blatt with prejudice, revoking his unvested good time credits for

malicious prosecution, and denying his motion for recusal of Judge

Anderson. Feurtado filed multiple motions for post-judgment relief

including a Federal Rule of Civil Procedure 59(e) motion to alter

or amend the judgment, a motion for findings of fact and conclu-

sions of law, a motion for relief under Federal Rule of Civil

Procedure 60(b), and two motions to reconsider. We have thoroughly

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Feurtado v.

McNair, No. CA-99-2582-3-17 (D.S.C. July 20, 2000; Aug. 18, 2000;

Sept. 20, 2000).   In addition, we deny Feurtado’s motion to amend

the record.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2